Citation Nr: 0515028	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability (status post medial meniscectomy of the right 
knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1985 to March 
1988, and December 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Original jurisdiction of the issue was 
subsequently transferred to the Roanoke, Virginia, RO.  

The Board remanded this case in September 2001 and June 2004 
for evidentiary development, and the appeal is ready for 
decision.  

Also, it is noted that the Board referred a claim of service 
connection for a left knee disability to the RO via the 
September 2001 remand.  There is indication in the file that 
the RO commenced addressing that claim, along with a claim of 
service connection for fibromyalgia filed by the veteran.  A 
compensation and pension exam inquiry regarding the pending 
right knee issue has a notation that the veteran's 
fibromyalgia had been service-connected and rated as 40 
percent disabling (though the claims file does not contain a 
rating decision on the matter).  Regardless, the Board 
directs the RO's attention to these two claims.  




FINDING OF FACT

The veteran's right knee disability is manifested by 
noticeable right quadriceps atrophy, monthly flare-ups, lack 
of endurance, pain on motion, and functional impairment.




CONCLUSION OF LAW

The criteria for a 20 percent rating for limitation of motion 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5260 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a June 2004 letter informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the June 2004 letter 
informed the veteran of any information and evidence needed 
to substantiate and complete a claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the veteran filed a 
claim for an increased rating in January 1998, pre-VCAA, and 
the RO supplied the veteran with subsequent notification 
(including in a February 2003 supplemental statement of the 
case).  See also Mayfield v. Nicholson, No. 02-1077, (U.S. 
Vet. App. April 14, 2005), holding that any timing error can 
be cured when VA employs "proper subsequent process."  
Mayfield, No. 02-1077, slip op. at 32 (quoting Pelegrini, 18 
Vet. App. at 122-24).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are VA examination reports from March 1998, April 
2002, September 2002, and July 2004.  The record contains 
treatment notes from David J. Muron, M.D., an August 1998 
Richmond VA Medical Center (VAMC) record, and an April 1999 
correspondence from the veteran's employer.  Further medical 
examination is not necessary because the reports of record 
are sufficient for the purposes of making a decision on the 
appeal.  See 38 C.F.R. § 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.


I.  Facts

Pursuant to a January 1998 claim for an increased rating, the 
veteran submitted treatment notes from David J. Muron, M.D.-
in September 1997, the veteran complained of continued right 
knee pain.  A previous injection in December of 1996 had 
provided some relief, but two months earlier the pain had 
started gradually, and gotten to the point of being pretty 
severe interfering with day-to-day activities.  The veteran 
still worked at the computer company, and did quite a bit of 
carrying and lifting up and down stairs all day.  A physical 
examination revealed that the veteran's right knee had mild 
effusion, and moderate patellofemoral crepitus.  Most of the 
pain appeared to be centered down the patella.  The veteran 
had some mild medial joint line tenderness, and a full range 
of motion with a negative Lachman test, negative anterior 
drawer, and a negative McMurray's sign.  An X-ray showed some 
mild degenerative changes in the medial compartment; the 
sunrise view of the patella showed some mild narrowing and 
mild irregularity along the joint space consistent with early 
arthritic change.  The assessment was mild patellofemoral 
joint arthrosis.  Dr. Muron injected both knees (the veteran 
had also complained of left knee problems) with 
Triamcinolone, Marcaine, and Lidocaine.  Dr. Muron informed 
the veteran that he probably needed to reduce the stair 
climbing day to day with his job.  

The veteran returned to Dr. Muron's office in December 1997, 
and reported that the injections had provided partial relief 
of his pain in both knees.  The left knee still bothered him, 
though.  The assessment was bilateral knee synovitis.  A few 
days later the veteran had his right knee injected for a 
chronic synovitis.  In February 1998, the focus of the visit 
concerned the veteran's status post left knee arthroscopy.  

The veteran underwent a March 1998 VA examination, which 
noted that the veteran had had arthroscopic removal of the 
right meniscus in 1991.  Apparently in 1994, the veteran had 
re-torn the meniscus.  He reported to the examiner that if he 
stood more than an hour, the right knee became painful.  Cold 
weather increased discomfort, but if he sat down, the pain 
improved.  A physical examination found no effusion of the 
right knee, and the veteran had good range of motion from 0 
degrees of hyperextension to 140 degrees hyperflexion.  The 
veteran had a normal gait, and there was no point tenderness 
on palpation of the patella.  The veteran's quadriceps were 
fully developed without atrophy, and the lower extremities 
did not have weakness.  An x-ray of the veteran's knee was 
within normal limits.  The diagnosis was status post right 
medial meniscus injury in 1991 with subsequent debridement 
and arthroscopy.  Since 1994, the veteran had developed 
recurrent synovitis of the right knee with an element of 
patellofemoral arthritis.  

An August 1998 treatment note from the Richmond VAMC noted 
that the veteran continued to have pain with ambulation 
especially with ascending and descending stairs.  An 
examination found peri and retropatellar tenderness, and no 
jointline tenderness.  An x-ray showed mild joint space 
narrowing of medial joint on the right.  The assessment was 
patellofemoral degenerative joint disease.  

In his January 1998 notice of disagreement, the veteran 
stated that he was not asking for 100 percent disability.  He 
felt, however, that 10 percent disability did not cover his 
lost pay when he could not get up to go to work due to the 
intense knee pain.  

The veteran submitted an April 1999 letter from his employer, 
which stated that on several occasions the veteran had had to 
leave work early, or did not report to work, citing problems 
with his knees.  The correspondence noted that he left early 
as follows:  mid-afternoon on September 30, 1998; mid-day on 
October 27, 1998; early morning on March 9, 1999; mid-day 
March 29, 1999; and mid-afternoon on March 31, 1999.  

Pursuant to a September 2001 Board remand, the veteran 
underwent an April 2002 VA examination.  The veteran reported 
that his right knee continued to have pain, locking, 
catching, and giving away.  A musculoskeletal exam found that 
when standing, the veteran's knee had a slight varus tendency 
towards the knees.  The veteran could not squat more than 
about half way down before he had pain on the medial side of 
the knee.  The veteran had anterior knee pain, and he walked 
with a mild limp with weight bearing on the right side.  
Range of motion of the right was full extension to 125 
degrees of flexion with pain on the medial joint line that 
prevented further flexion.  He had weakly positive McMurray's 
findings with external rotation at 90 degrees.  The veteran's 
knee was stable to varus, valgus, anterior and posterior 
drawer and Lachman's testing.  Patellar compression test 
reproduced some of the symptoms and the pop was felt at about 
30 degrees in flexion.  The veteran had some retropatellar 
grinding with inferior glides and also reproduced symptoms.  
Strength in the lower extremity from L1 to S1 was 5/5, with 
some pain on resisted knee extension.  Palpation demonstrated 
tenderness along the medial patellar retinaculum, medial 
joint line. 

X-ray findings demonstrated slight tendency towards varus 
knees, evidence of normal medial subchondral sclerosis and 
relative preservation of joint height of x-ray dated February 
16, 2000.  The examiner's impression was posttraumatic 
degenerative arthritis as evidenced by the veteran's history 
and findings on arthroscopy by other physicians.  The 
examiner stated that he did not see much evidence on the 
February 2000 x-ray of there being arthritic change in the 
knee except questionably some of the patellofemoral joint.  

The veteran had another VA examination in September 2002.  He 
described his knee pain as constant, and 8/10, which was dull 
and achy until he squatted or ambulated on stairs (then, the 
pain became very sharp).  The veteran also had some 
associated symptoms of popping, clicking, and occasional 
instability.  Per the veteran's account, he had tried 
medications over the years, including Diclofenac, Capsaicin 
cream, and Piroxicam.  The veteran denied the use of a TENS 
unit, or having any physical therapy on his knee.  The 
veteran stated that he got temporary relief from heat and ice 
packs.  He reported temporary swelling. 

A physical examination revealed that upon palpation, the 
veteran's knees had some medial joint line tenderness on the 
right.  The veteran had some noticeable quadriceps atrophy on 
the right.  The veteran was able to fully extend the leg on 
the right.  In addition, there was no warmth felt over the 
knees, nor was there any noticeable effusion.  The veteran 
had 100 degrees of flexion on the right.  Additionally, the 
veteran did not have any valgus or varus laxity with 
stressing at 30 degrees of flexion.  The veteran had a 
negative posterior drawer test, and Lachman's test.  The 
veteran ambulated with an antalgic gait.  

The examiner noted that veteran came with radiologist film.  
The examiner stated that upon inspection of the x-rays, there 
appeared to be no signs of any fractures, and no signs of any 
arthritis.  The area within the joint space appeared to be 
within normal limits.  Overall, it appeared that the films 
were unremarkable for any clear-cut indication as to why the 
veteran may have been having knee pain.  The examiner's 
impression was chronic right knee pain, without enough 
evidence clinically or diagnostically through his radiographs 
to conclude that his symptoms are related to degenerative 
joint condition or osteoarthritis of the knee.  

At a July 2004 VA examination, the veteran asserted that his 
knee pain had progressed, the pain was constant, and 3/10.  
The examiner noted that the veteran had been diagnosed as 
having fibromyalgia in 2002.  The veteran stated that he took 
codeine and indomethacin.  Both drugs helped the knee pain 
symptomatology.  The veteran stated that he had flare-ups of 
his right knee that occurred one to two times a month, and 
the pain was rated 9/10 lasting for a few hours.  The veteran 
reported that precipitating factors included standing or 
walking greater than an hour.  Alleviating factors included 
rest, taking the preceding medications, and applying ice or 
heat to the knee.  The veteran stated that during flare-ups, 
the pain limited his range of motion and caused functional 
impairment.  The veteran did not use a crutch, cane, walker, 
or corrective shoes.  The veteran did not have any episodes 
of subluxation or dislocation.  The veteran was currently not 
gainfully employed secondary to disability from fibromyalgia.  

A physical examination revealed that the veteran ambulated 
with a non-antalgic gait, and stood erect.  The veteran's 
right knee right range of motion was from 0 to 120 degrees 
flexion.  The knee was stable to varus and valgus stress, 
including neutral and 30 degrees of flexion.  The veteran had 
a negative anterior and posterior drawer at 30 degrees to 90 
degrees respectively.  He had a negative McMurray's test 
along the medial and lateral joint line.  He had no pain 
along the medial and lateral joint line.  He had crepitation 
of the patellofemoral joint, especially in the deep knee 
flexion.  He had tenderness to palpation along the medial and 
lateral patellar facets, and a patellar grind test.  

The examiner reviewed x-rays of the bilateral knees, which 
showed some mild medial joint narrowing.  The lateral joint 
space and patellofemoral joint space were fairly well 
maintained with no significant degenerative changes.  The 
examiner's impression was painful motion with the use of the 
right knee.  The veteran did not show any evidence of 
incoordination, or weakness.  He did have some evidence of 
limited endurance secondary to his pain.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  Id. § 4.71a, Diagnostic 
Code 5260.
 
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  Id. § 4.71a, Diagnostic Code 5261.  
 
It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  Id. § 4.71a, Diagnostic Code 5003.  
Only when the limitation of motion of the specific joint is 
noncompesable under the appropriate diagnostic code a rating 
of 10 percent is applicable for each such major joint or 
group of minor joints affected by limitation of motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  
 
Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.
 
Diagnostic Code (DC) 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability warrants a 
20 percent evaluation; and with slight knee or ankle 
disability warrants a 10 percent evaluation.

III.  Analysis

At the outset, it is noted that various Diagnostic Codes are 
not relevant for assessing the current severity of the 
veteran's disability, such as DC 5256 (ankylosis); DC 5257 
(recurrent subluxation or lateral instability); DC 5258 
(cartilage dislocation with "locking," pain, and effusion 
into the joint); and DC 5262 (impairment of the tibia and 
fibula).  The evidence of record does not indicate that the 
veteran suffers from any of the preceding; particularly, as 
of the July 2004 VA examination, the veteran did not have 
subluxation or instability.  Additionally, Diagnostic Codes 
5259 (removal of cartilage) and 5263 (genu recurvatum) are 
not relevant, and each provide only a maximum evaluation of 
10 percent.  

As such, DC 5260 (limitation of flexion) and DC 5261 
(limitation of extension) are potentially applicable.  In 
terms of DC 5260, there is evidence in the record pointing to 
DeLuca factors-a September 2002 VA examiner noted that the 
veteran had noticeable atrophy in the right quadriceps, and 
in July 2004, the examiner found that the veteran experienced 
painful motion and pain with use of the right knee.  Also, 
the veteran experienced limited endurance secondary to his 
pain.  Because the veteran's claim for an increased rating 
has been pending since 1998, the record contains a number of 
medical assessments.  Considering all of the evidence, it is 
evident that, compared to when the RO first assigned a 10 
percent disability evaluation, the veteran's knee disability 
worsened.  As such, a 20 percent disability evaluation is 
appropriate at this time.  

The veteran, however, is not entitled to rating in excess of 
20 percent.  That is, even considering the DeLuca factors, 
the veteran does not have flexion limited to 15 degrees.  
Also, the recorded range of motion in terms of extension 
indicates that the veteran has extension to 0 degrees.  
Though VA General Counsel found that a veteran could receive 
separate ratings under DC 5260 (leg, limitation of flexion), 
and DC 5261 (leg, limitation of extension) for disability of 
the same joint, see VAOPGCPREC 9-2004, in this case the 
veteran's knee extension is full; even when considering the 
effects of pain on motion, a separate compensable evaluation 
for loss of extension is not warranted.

Also, VAOPGCPREC 9-1998, which permits separate ratings that 
address limitation of motion (like Diagnostic Codes 5003, 
5260, and 5261) and DC 5257 need not be considered because 
there is no evidence of recurrent subluxation or lateral 
instability of the knee as provided by DC 5257.  


ORDER

Entitlement to a 20 percent rating for a right knee 
disability is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


